Citation Nr: 1825811	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-33 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for an ambulance ride from Pierce County Protection Fire Department on April 25, 2013, and private treatment at Good Samaritan Hospital from April 25, 2013, to April 30, 2013.  


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel









INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1970 to July1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and July 2013 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Seattle, Washington. 


FINDING OF FACT

In April 2018, the VA received a notice of death through the Social Security Administration (SSA) indicating that the Veteran died on September [REDACTED], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the remaining claim at this time.  38 U.S.C. § 7104(a) (2012);
38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Specifically, in April 2018, the VA received notice from the SSA indicating that he died on September 13, 2017.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

ORDER

The appeal is dismissed. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


